UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NORMA D. EVANS,

                                 Plaintiff,
                                                                 21-CV-2190 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
JOSEPH R. BONGIORNO. ESQ.; JOSEPH R.
BONGIORNO & ASSOCIATES, P.C.,

                                 Defendants.

         Pursuant to the order issued May 18, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 18, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
